DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments and Arguments
3.	Claims 1, 4-9 and 14-18 are pending.
	Claims 14-18, drawn to non-elected species and non-elected inventions are withdrawn from examination.
	Claims 2 and 3 have been cancelled.
	Claims 1, 4, 7 and 9 have been amended.
	Claims 1 and 4-9 are examined on the merits with species, a. PD1 inhibitor.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 1 and 5-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicants’ amendment to claim 1, see Amendments to the Claims submitted June 29, 2021.  

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 1 and 4-9 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maki et al., WO 2016/004218 A1 (published 7 January 2016/ IDS reference #5 
	Applicants set forth applicable U.S. case law and tenets required for a proper anticipatory rejection, see pages 7 and 8 of the Remarks submitted June 29, 2021. In particular, Applicants state “Maki discloses numerous drug combinations on pages 2-3. However, none of these combinations corresponds specifically to a combination of vinflunine (or a salt thereof) with a PD1 antibody (or an antigen binding fragment thereof) selected from pembrolizumab, nivolumab and lambrozilumab” and the claimed invention “…is novel over Maki”, see page 8 of Remarks.  Applicants’ arguments have been carefully considered, but fail to persuade.  
Moreover, Applicants have submitted a declaration under 37 CFR 1.132 filed June 29, 2021 is insufficient to overcome the rejection of claims 1 and 4-9 based upon Maki et al., WO 2016/004218 A1 (published 7 January 2016/ IDS reference #5 submitted January 4, 2019) as set forth in the last Office action and herein because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected results. It would not have been unexpected for the claimed invention to achieve the advantages argued by Applicants, synergistic anti-tumor activity and increased life span. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 201 USPQ 658 (CCPA 1979).
Although the reference is silent about the known synergistic effect brought forth by the  pharmaceutical combination comprising vinflunine and a PD-1 antibody or an antigen binding fragment thereof, it does not appear that the claim language or limitations result in a Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
On this record, it is reasonable to conclude that the combination of vinflunine and nivolumab or lambrolizumab (also art known as pembrolizumab) would render the same synergistic antitumor response in both the instant claims and the prior art reference. The fact that applicant may have discovered yet another beneficial attribute from the pharmaceutical combination of taught products set forth in the prior art does not mean that they are entitled to receive a patent on that pharmaceutical combination. Accordingly, the rejection is maintained.
Maki discloses a therapeutic combination of therapeutic drugs comprising an immune checkpoint blockade agent that blocks the interaction between a transmembrane programmed cell death 1 protein (PD-1) also known as CD279, wherein the agent is nivolumab or lambrolizumab (currently art known as pembrolizumab) and further comprising a chemotherapeutic agent, vinflunine in a pharmaceutical composition, see abstract; page 2, line 
	The therapeutic combination may be formulated as separate compositions or formulated together for administration separately, together, at the same time or in synchrony, see page 7, lines 18-22; page 11, lines 6-16; wherein clause spanning pages 11 and 12; claim 10 on page 25; claim 31 spanning pages 29 and 30; and claim 33, lines 22-25. Moreover, the disclosed therapeutic combination may be formulated for administration intravenously, see page 11, lines 6-16; page 11, line 27-page 12, line 5; page 15, lines 10-14; and claim 26 on page 29.  

8.	The rejection of claim(s) 1 and 4-9 under 35 U.S.C. 102(a)(2) as being anticipated by Grosso, Joseph, US 2016/0347836 A1 (effectively filed May 28, 2015) is maintained.  Claims 2 and 3 have been cancelled.
	Applicants set forth applicable U.S. case law and tenets required for a proper anticipatory rejection, see pages 7 and 8 of the Remarks submitted June 29, 2021. In particular, Applicants state “Grosso discloses a method for treating Hodgkin’s lymphoma by administering an anti-PD1 antibody, which can be nivolumab or pembrolizumab (see paragraphs [0003], [0013])”, as well as “[a] combination therapy with another anti-cancer agent is also disclosed (paragraph [0093], page 10)”, see page 8, section (ii).  Nonetheless, Applicants assert Grosso does not teach the claimed invention, wherein a synergistic anti-tumor effect materializes, see page 9, 1st paragraph in the Remarks. Applicants’ arguments have been carefully considered, but fail to persuade.  
In re Wiseman, 201 USPQ 658 (CCPA 1979).
Although the reference is silent about the known synergistic effect brought forth by the pharmaceutical combination comprising vinflunine and a PD-1 antibody or an antigen binding fragment thereof, it does not appear that the claim language or limitations result in a manipulative difference in the anti-tumor effect yielded by the taught combination of the anti-tumor products when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
On this record, it is reasonable to conclude that the combination of vinflunine and nivolumab or lambrolizumab would render the same synergistic antitumor response in both the instant claims and the prior art reference. The fact that applicant may have discovered yet another beneficial attribute from the pharmaceutical combination of taught products set forth in the prior art does not mean that they are entitled to receive a patent on that pharmaceutical combination. Accordingly, the rejection is maintained.
Grosso discloses a combination therapeutic comprising an anti-programmed death-1 (PD-1) antibody with an anti-cancer agent, such as vinflunine, see page 10, section 0093. Absent evidence to the contrary vinflunine is vinflunine ditartrate.  “Therapeutic agents of the present invention can be constituted in a composition, e.g., a pharmaceutical composition containing an Ab and a pharmaceutically acceptable carrier. As used herein, a "pharmaceutically acceptable carrier" includes any and all solvents, dispersion media, coatings, antibacterial and antifungal agents, isotonic and absorption delaying agents, and the like that are physiologically compatible. In one embodiment, the carrier for a composition containing an Ab is suitable for intravenous, intramuscular, subcutaneous, parenteral, spinal or epidermal administration (e.g., by injection or infusion), … A pharmaceutical composition of the invention can include one or more pharmaceutically acceptable salts, antioxidant, aqueous and non-aqueous carriers, and/or adjuvants such as preservatives, wetting agents, emulsifying agents and dispersing agents.”, see page 3, section 0030; and page 11, sections 0103 and 0104.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The rejection of claims 1 and 4-9 under 35 U.S.C. 103 as being unpatentable over Leverd et al., US 2010/0087473 A1 (published April 8, 2010), and further in view of Grosso, Joseph, US 2016/0347836 A1 (effectively filed May 28, 2015) is maintained. Claims 2 and 3 have been cancelled.
Applicants set forth applicable U.S. case law and tenets required for establishing a proper prima facie case of obviousness rejection, see page 9 of the Remarks submitted June 29, 2021. In particular, Applicants state primary reference, Leverd does not disclose the claimed anticancer compound is a PD1 inhibitor or PD1 antibody, see page 10, 3rd paragraph.  And furthermore, the th paragraph.  
Applicants further argue the instant patent application demonstrates “…the combination of vinflunine with an anti-PD1 antibody increases in a synergistic manner the survival and the ILS (Increase of Life Span) (see the results on Table 1 on page 14) and their “…results have been obtained in vivo…”, see page 10, 5th paragraph; last two lines on page 10 of the Remarks; page 11; and Declaration, section 5. on page 2.    
Furthermore, Applicants have submitted a declaration under 37 CFR 1.132 filed June 29, 2021 is insufficient to overcome the rejection of claims 1 and 4-9 based upon the combination of the two references as set forth in the last Office action and herein because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected results. It would not have been unexpected for the claimed invention to achieve the advantages argued by Applicants, synergistic anti-tumor activity and increased life span as Applicants declare and state herein, see page 11 of the Remarks. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 201 USPQ 658 (CCPA 1979).
Although the references are silent about the known the synergistic effect brought forth by the pharmaceutical combination comprising vinflunine and a PD-1 antibody or an antigen binding fragment thereof, it does not appear that the claim language or limitations result in a manipulative difference in the anti-tumor effect yielded by the taught combination of the anti-Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
On this record, it is reasonable to conclude that the combination of vinflunine and nivolumab or lambrolizumab would render the same synergistic antitumor response in both the instant claims and the prior art references. The fact that applicant may have discovered yet another beneficial attribute from the pharmaceutical combination of taught products set forth in the prior art does not mean that they are entitled to receive a patent on that pharmaceutical combination. Accordingly, the rejection is maintained.
 Leverd teaches vinflunine ditartrate, a vinca alkaloid that is a compound widely used as an anti-cancer agent within a pharmaceutical composition with another therapeutic agent able to be intravenously administered, see page 1, section 0002; and page 3, sections 0051-0053. Absent evidence to the contrary vinflunine ditartrate and vinfunine are one and the same.  
Leverd does not teach the claimed pharmaceutical combination, wherein the vinflunine is with at least one PD1-inhibitor, such as a PD1 antibody.

 “Therapeutic agents of the present invention can be constituted in a composition, e.g., a pharmaceutical composition containing an Ab and a pharmaceutically acceptable carrier. In one embodiment, the carrier for a composition containing an Ab is suitable for intravenous, intramuscular, subcutaneous, parenteral, spinal or epidermal administration (e.g., by injection or infusion), … A pharmaceutical composition of the invention can include one or more pharmaceutically acceptable salts, antioxidant, aqueous and non-aqueous carriers, and/or adjuvants such as preservatives, wetting agents, emulsifying agents and dispersing agents.”, see page 3, section 0030; and page 11, sections 0103 and 0104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively manufacture a combination of anti-cancer therapeutic agents of vinflunine with an additional therapeutic agent, see page 3, section 0052 of Leverd; and entire Grosso document.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a combinatorial treatment product is easily assembled and advantageous for antineoplastic and antitumoral treatment, see both references in their entirety.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



06 July 2021
/Alana Harris Dent/              Primary Examiner, Art Unit 1643